department of the treasury internal_revenue_service washington d c jun uniform issue list seti ep rats legend irax amount a date date company a dear this is in response to a request submitted on your behalf by your authorized representatives dated date and supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal revenue cade the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you had an individual_retirement_arrangement ira ira x which was maintained by company a amount a was distributed from ira x on date you assert that amount a was distributed in error from ira x as a result of the incorrect advice and assistance you were given by a financial representative of company a you assert that your failure to accomplish a rollover of amount a within the statutorily required 60-day period was due to a lack of knowledge regarding the unauthorized distribution you became aware of the distribution on date date is outside the day period you assert that amount a has not been used for any other purpose you have documented your intent that amount a remain in ira x you have submitted documentation wherein the financial representative of company a takes responsibility you have documented that you for the erroneous distribution of amount a from ra x were not aware of the distribution of amount a until date you have documented that amount a has not been used for any other purpose page based on the facts and representations you request a ruling that the intemai revenue service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ra to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not tater than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may net exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the cade provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includibie in gross_income because of the application of sec_408 d sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience inchding casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to ‘ sec_408 d of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for page example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was a result of incorrect advice and assistance given to you by a financial representative of company a therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x you are granted a period of days from the issuance of this letter_ruling to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives if you wish to inquire about this ruling please address all correspondence to se t ep ra t3 oe yours vv tanoes v sloan employee_plans enclosures deleted copy of ruting jeter notice of intention to disclose ce
